t c memo united_states tax_court david cordero basada petitioner v commissioner of internal revenue respondent docket no filed date david cordero basada pro_se allan d hill for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively after a concession by respondent the issues are whether petitioner is liable for self-employment taxes and whether petitioner is entitled to a dependency_exemption deduction some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in oakland california at the time the petition was filed on his and federal_income_tax returns petitioner reported income from wages salaries tips etc in the amounts of dollar_figure and dollar_figure respectively no forms w-2 were attached to his return for either year in issue petitioner listed his occupation as unemployed part-time salesman on both returns respondent determined that the dollar_figure and dollar_figure income petitioner reported on his and returns respectively constituted earnings from self-employment and therefore petitioner was liable for self-employment taxes further respondent allowed petitioner a deduction for one-half of the self-employment taxes and made computational adjustments to petitioner's earned_income credits in his amended petition petitioner sought to claim a dependency_exemption deduction for his eldest son for both years in issue without detailing the source_of_income or the amount of time he spent on each activity petitioner explained that during the years in issue he earned_income from street hustling pimping panhandling and gambling we group these activities as street- hustling sec_1401 imposes a tax on a taxpayer's self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment means gross_income derived by an individual from any trade_or_business carried on by such individual less allowable deductions attributable to such trade_or_business plus certain items not relevant here sec_1402 the term trade_or_business for purposes of the self-employment_tax generally has the same meaning it has for purposes of sec_162 sec_1402 to be engaged in a trade_or_business within the meaning of sec_1402 an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity a hobby or an amusement diversion does not qualify commissioner v groetzinger supra pincite whether an individual is carrying_on_a_trade_or_business requires an examination of the facts involved in each case 312_us_212 these provisions are to be broadly construed to favor treatment of income as earnings from self-employment 81_tc_830 respondent's determination that petitioner is liable for self-employment taxes under sec_1401 is presumed correct and petitioner bears the burden to prove otherwise rule a siebert v commissioner tcmemo_1997_6 petitioner argues that because he claimed he was unemployed during the years in issue he is not subject_to self-employment taxes under sec_1401 we disagree after a review of the record we find that petitioner was engaged in the trade_or_business of street-hustling during the years in issue petitioner was engaged in street-hustling with continuity and regularity and with the primary objective of earning an income or profit further petitioner's activities were regular frequent and substantial they were not sporadic nor do we believe that they were a hobby or an amusement diversion of petitioner on this record we are satisfied that the dollar_figure and dollar_figure petitioner reported on his and returns were derived from petitioner's trade_or_business of street-hustling indeed petitioner admitted that aside from the interest_income reported on his return for both years his only source_of_income was from street-hustling we observe that there is no evidence in the record that petitioner was employed by anyone but himself petitioner had no forms w-2 for either year in issue we find that petitioner's net_earnings_from_self-employment exceeded dollar_figure during each year in issue accordingly we hold that petitioner is subject_to self-employment taxes on his earnings during and we sustain respondent's determination that petitioner's liability for self-employment_tax for is dollar_figure respondent has conceded that petitioner's liability for self-employment_tax for should be reduced to dollar_figure petitioner will be entitled to deduct one-half of his self-employment taxes under sec_164 in his amended petition petitioner states that he is entitled to a dependency_exemption deduction for his eldest son for both years in issue sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 as relevant in the instant case a dependent is generally defined as a son of the taxpayer over half of whose support was received from the taxpayer in the calendar_year in which the taxpayer's taxable_year begins sec_152 because petitioner failed to prove that he provided more than half of the support of his eldest son in or in we rule for respondent on this issue to reflect the foregoing decision will be entered under rule
